Pjer Curiam.
The legal title was in Jesse Hunt, and whether he held it beneficially or in trust, is a matter which can be stirred but by one claiming to be a cestuy que trust. In Pennsylvania the owner of the equitable title, may undoubtedly maintain ejectment in his own name; but it certainly has not come to be the law, that a recovery cannot be had on the legal title against a third person. In the country from which we derive our laws, a recovery can be had on no other; and it would be strange, even here, if the title of the cestuy que trust, might be set up by a wrong doer, to defeat a recovery, by his trustee. The estate of Jesse Hunt, then,having passed to the plaintiffs by the will,by words of a devise, as clear as any found in the law, it follows, that the reasons for a new trial are without the show o.f a foundation in law or reason.
Judgment affirmed.